Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species III (shoe with a single elastic lace (337) attached to an interior surface of the upper via a clamping mechanism (not shown)) in the reply filed on 2/5/2021 is acknowledged.
Claims 15,20 and 29-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/5/2021.
To the extent that the withdrawn claims get rejoined, applicant should amend them during prosecution.  Accordingly, if the independent claim is no longer generic then applicant is encourage to cancel the withdrawn claims.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the clamping mechanism is attached to the interior surface of the shoe” claim 25; the “clamping mechanism is attached to said interior surface of the upper above the tongue” claim 26 and the “clamping mechanism has angled teeth” claim 24 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Applicant has support for “clamping mechanism 340 is disposed on the interior surface of the sidewall of the upper 335 (e.g. and fixedly attached to such surface”, paragraph 0064, but the exact location is not known.  Therefore, applicant should be cautious of adding any new matter.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: In claim 26, the “clamping mechanism is attached to said interior surface of the upper above the tongue” is lacking support and antecedent basis for this terminology.  In claim 16, “the first segment is fixedly attached to the upper just prior to exiting through said first eyelet” and “the second segment is fixedly attached to Note: the language in claim 16 and 26 appear to be new matter as noted below and therefore would not be permitted entry.  The specification should ideally serve as a glossary to the claim terms so that the examiner and the public can clearly ascertain the meaning of the claim terms. Correspondence between the specification and claims is required by 37 CFR 1.75(d)(1), which provides that claim terms must find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification. Glossaries of terms used in the claims are a helpful device for ensuring adequate definition of terms used in claims. If the specification does not provide the needed support or antecedent basis for the claim terms, the specification should be objected to under 37 CFR 1.75(d)(1). See MPEP § 608.01(o) and MPEP § 2181, subsection IV. Applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the claim terms provided no new matter is introduced, or amend the claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16,24 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support in the disclosure for the clamping device to be attached to the interior surface of the upper above the tongue, as required by claim 26. And In claim 16, “the first segment is fixedly attached to the upper just prior to exiting through said first eyelet” and “the second segment is fixedly attached to the upper just prior to exiting through said second eyelet” also lack support in the original disclosure.   Applicant has support for “clamping mechanism 340 is disposed on the interior surface of the sidewall of the upper 335 (e.g. and fixedly attached to such surface”, paragraph 0064, but the exact location is not known.  Therefore the limitations “above the tongue” and the first/second segment attached to the upper just prior to exiting through the first/second eyelets is new matter.
With regard to claim 24, the written description is lacking inasmuch as the clamping mechanism with the angled teeth is not adequately disclosed to enable one of ordinary skill in the art to make and/or use.
Claims 17 and  21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 21, the phrase “by default”, used twice, is not understood.  
permanent manner” which is not accurate since the elected embodiment has clamping mechanism 340 which has release buttons 342 and therefore laces are not attached in permanent manner as claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-14,16-19,21 and 25-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2011/0302748 (Avelar).
Regarding claims 13,27 and 28, Avelar discloses a shoe (article of footwear) comprising: (a) a sole; (b) an upper, extending above the sole, that includes a front section, a left side, a right side, a rear section, and a tongue that originates from the front section and extends rearwardly between the left side and the right side (see figures 7-11); (c) a first segment of at least one single elastic shoe lace (segment of 
Regarding claims 14,16-19,21 and 25-26,  Avelar teaches said first segment is fixedly attached to the upper (first segment of lace is attached via fastener 1 with attachment member 9; see figure 6) near said first eyelet (7), and said second segment is fixedly attached to the upper (fastener 1 via attachment member 9) near said second eyelet (7).  The fastener 1 can be attached to the eyelet prior to exiting the eyelet with the fastener attached to the interior surface of the upper above the tongue (see figures 8-9) and after exiting the eyelets (see figures 10-11).  Regarding claims 17-18, see paragraph 0021, lines 19-25.  The segment of the shoelace is held in a permanent manner till the use hold the fastening disc 1 to permit the lace to slide relative to the upper.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avelar ‘748 in view of US 2006/0005429 (Min).
Avelar teaches a shoe as claimed except for the clamping mechanism having a spring-loaded release button wherein when released the segments of the lace can slide freely through the clamping mechanism.
Min teaches a shoelace tightening structure similar to Avelar, wherein the clamping mechanism is the locking device (5,5a; see figures 2-3) which is fixed to the upper (see last sentence of paragraph 0011) and has a spring-loaded release button (52) wherein when released the segments of the lace can slide freely through the clamping mechanism.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the clamping device of the shoe as taught by Avelar with the clamping mechanism, as taught by Min, to facilitate loosening the laces.  The release button is much easier to press by the wearer when it is desired to permit the segment of the lace to slide through the clamping mechanism.
Claims 13,14,17-19,21-23 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0005429 (Min) in view of US 2015/0230558 (Flores).
Regarding claims 13,27 and 28, Min discloses a shoe (1) comprising: (a) a sole; (b) an upper, extending above the sole, that includes a front section, a left side, a right 
Min lacks teaching the lace is elastic.  Flores teaches a similar shoe wherein the lace is elastic to facilitate tightening the shoe and provide zero slack of the laces; see paragraph 0024, lines 1-8 and the last sentence of paragraph 0025.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lace of the shoe taught by Min to be elastic, as taught by Flores, to facilitate tightening the shoe and provide zero slack of the laces.  It also provides an advantage that the lace doesn’t need to be adjusted inasmuch as the wearer can easily slide his/her foot out without adjusting the length of the lace.
Regarding claims 14,17-19 and 21-23, Min teaches said first segment is fixedly attached to the upper (first segment of lace is attached via locking device (5a) fixed to upper, see last sentence of paragraph 0011 and said second segment is fixedly attached to the upper (5) near said second eyelet.  Regarding claims 17-19 and 21-23, see paragraph 0014-0017.  The segment of the shoelace is held in a permanent .
Claim 24, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 23 above, and further in view of US 2007/0256281 (Breuer) .
Breuer teaches a clamping mechanism (1) for a shoelace (2) with the spring loaded release button (slider 4) and angled teeth (see figures 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the clamping mechanism of the shoe taught by the combination above with the clamping mechanism having angled teeth, as taught by Breuer, to provide the shoe with a more planar mechanism so as not protrude out from the shoe and be entangled.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556